         Case 1:19-cv-01593-YY           Document 18        Filed 12/14/20      Page 1 of 10




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       MEDFORD DIVISION



    HERBERT H.,1

                     Plaintiff,
                                                                   Case No. 1:19-cv-01593-YY
         v.
                                                                   OPINION AND ORDER
    COMMISSIONER SOCIAL SECURITY
    ADMINISTRATION,

                     Defendant.


        Plaintiff Herbert H. seeks judicial review of the final decision by the Social Security

Commissioner (“Commissioner”) denying his application for Disability Insurance Benefits

(“DIB”) under Title II of the Act, 42 U.S.C. §§ 401-433. This court has jurisdiction to review

the Commissioner’s decision pursuant to 42 U.S.C. §§ 405(g) and 1383(g)(3). For the reasons

set forth below, that decision is REVERSED and REMANDED for further proceedings.

        Plaintiff protectively filed for DIB on July 28, 2016, alleging disability beginning on May

10, 2016. Tr. 11, 72. His application was initially denied on September 1, 2016, and upon

reconsideration on October 21, 2016. Tr. 72, 84. Plaintiff requested a hearing before an

Administrative Law Judge (“ALJ”), which took place on June 29, 2018. Tr. 25-61. After receiving


1
 In the interest of privacy, the court uses only plaintiff’s first name and first initial of the last
name.


1 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18       Filed 12/14/20     Page 2 of 10




testimony from plaintiff and a vocational expert, ALJ Mark Triplett issued a decision on September

6, 2018, finding plaintiff not disabled within the meaning of the Act. Tr. 11-19. The Appeals

Council denied plaintiff’s request for review on August 7, 2019. Tr. 1-3. Therefore, the ALJ’s

decision is the Commissioner’s final decision and subject to review by this court. 20 C.F.R. §

416.1481.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on proper

legal standards and the findings are supported by substantial evidence in the record. 42 U.S.C.

§ 405(g); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). This court must weigh the

evidence that supports and detracts from the ALJ’s conclusion and “‘may not affirm simply by

isolating a specific quantum of supporting evidence.’” Garrison v. Colvin, 759 F.3d 995, 1009-

10 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). This

court may not substitute its judgment for that of the Commissioner when the evidence can

reasonably support either affirming or reversing the decision. Parra v. Astrue, 481 F.3d 742, 746

(9th Cir. 2007). Instead, where the evidence is susceptible to more than one rational

interpretation, the Commissioner’s decision must be upheld if it is “supported by inferences

reasonably drawn from the record.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)

(citation omitted); see also Lingenfelter, 504 F.3d at 1035.

                      SEQUENTIAL ANALYSIS AND ALJ FINDINGS

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). The ALJ engages in a five-step sequential inquiry to




2 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18        Filed 12/14/20     Page 3 of 10




determine whether a claimant is disabled within the meaning of the Act. 20 C.F.R. § 416.920;

Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006) (discussing Tackett v. Apfel, 180

F.3d 1094, 1098-99 (9th Cir. 1999)).

       At step one, the ALJ found plaintiff met the insured status requirements for the DIB

program and had not engaged in substantial gainful activity since May 10, 2016, the alleged

onset date. Tr. 13. At step two, the ALJ determined plaintiff suffered from the following severe

impairments: posttraumatic stress disorder (“PTSD”), major depressive disorder, and substance

addiction disorder. Id. At step three, the ALJ found plaintiff did not have an impairment or

combination of impairments that met or medically equaled a listed impairment. Tr. 14.

       The ALJ next assessed plaintiff’s residual functional capacity (“RFC”) and determined he

could perform a full range of work at all exertional levels but was limited to only occasional

contact with coworkers and the general public. Tr. 15. At step four, the ALJ found plaintiff

unable to perform any past relevant work. Tr. 17. At step five, the ALJ found that considering

plaintiff’s age, education, work experience, and RFC, he could perform jobs that existed in

significant numbers in the national economy, including hand packager, laundry worker, and meat

clerk. Tr. 18. The ALJ therefore concluded plaintiff was not disabled. Tr. 18-19.

                                          DISCUSSION

I.     Lay Witness Testimony

       Plaintiff contends the ALJ erred by rejecting without explanation the written lay opinion

of Francene Geers, M.A. (“Geers”). Geers is a vocational consultant who is familiar with Social

Security disability regulations, as she serves as a vocational expert at Social Security

Administration hearings on occasion. See Tr. 45 (ALJ hearing), 235 (Geers’ resume). In this




3 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18       Filed 12/14/20      Page 4 of 10




matter, however, Geers was not retained by the Social Security Administration; rather, plaintiff

procured Geers’ opinion as an independent vocational consultant. Tr. 233.

       Geers provided her opinion regarding plaintiff’s ability to function in a workplace setting

in a letter dated May 18, 2018. Tr. 233-34. Geers noted plaintiff has a 70% service-connected

disability rating based on his PTSD. Tr. 233. She explained plaintiff had a vocational

examination approximately one year before, on April 18, 2017. Id. Geers indicated the

vocational “examiner”2 was aware of plaintiff’s “irritability with angry outbursts with no

provocation (to express verbal and physical aggression towards people or objects); chronic sleep

impairment; panic attacks more than once a week; disturbance of motivation and mood;

difficulty in establishing or maintaining effective work and social relationships; [and] difficulty

in adapting to stressful circumstances including work or [a] work-like setting.” Tr. 233-34.

Geers opined that based on the limitations described above, plaintiff would be unable to work in

a competitive labor market because “[e]mployers are very sensitive to individuals who express

verbal and physical aggression towards people or objects and have zero tolerance for this

behavior.” Tr. 234. She further opined plaintiff would be unable to successfully complete or

benefit from a vocational rehabilitation program. Id.

       Geers is considered a “nonmedical source” lay witness under the Act. See 20 C.F.R.

§ 404.1527(f). An ALJ is required to consider such testimony. 20 C.F.R. § 404.1527(f)(1). An

ALJ may reject a nonmedical source opinion by providing reasons germane to that lay witness.

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010). An ALJ “should explain




2
  It is not completely clear whether plaintiff’s vocational examination was performed by Geers or
if Geers was simply summarizing a record of the examination. The examination record itself is
not in evidence. Notably, however, the Commissioner does not assert that the identity of the
vocational examiner is grounds for rejecting the report.


4 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18        Filed 12/14/20     Page 5 of 10




the weight given to opinions from these sources or otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to follow the

[ALJ’s] reasoning, when such opinions may have an effect on the outcome of the case.” 20

C.F.R. § 404.1527(f)(2).

       Here, the ALJ was informed of Geers’ vocational report at plaintiff’s hearing and asked

that it be submitted in evidence. Tr. 44-45. The report eventually was entered into the record,

but the ALJ’s decision does not address it.3 The ALJ’s failure to articulate any reason for

rejecting Geers’ opinion is legal error. 20 C.F.R. § 404.1527(f)(2); Popa v. Berryhill, 871 F.3d

902, 906 (9th Cir. 2017); Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996).

       The Commissioner contends that because the Geers’ lay opinion is not “significantly

probative” of disability, the ALJ did not err in omitting discussion of it in the decision. See

Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984) (an ALJ is not required to discuss

every piece of evidence but must explain why probative evidence was rejected). However,

Geers’ report is clearly probative, as it describes mental limitations “beyond that which can be

determined on the basis of . . . psychological abnormalities alone.” 20 C.F.R. § 404.1545(e).

This is because some “symptoms, such as pain, are subjective and difficult to quantify, [so] any

symptom-related functional limitations and restrictions that your . . . nonmedical sources report,

which can reasonably be accepted as consistent with the objective medical evidence and other

evidence, will be taken into account[.]” 20 C.F.R. § 404.1529(c)(3). Indeed, in some cases, the

opinion of a nonmedical source “may outweigh the medical opinion of an acceptable medical

source.” 20 C.F.R. § 404.1527(f)(1).




3
  The court may not affirm the non-disability determination on grounds the ALJ did not invoke in
the written decision. See, e.g., Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014).


5 – OPINION AND ORDER
         Case 1:19-cv-01593-YY          Document 18       Filed 12/14/20      Page 6 of 10




       Nevertheless, the court must determine whether the ALJ’s error is harmless. Molina, 674

F.3d 1122 (citations omitted). Geers opined that plaintiff’s symptoms, including “irritability

with angry outbursts with no provocation,” would likely preclude any type of gainful work

because “[e]mployers are very sensitive to individuals who express verbal and physical

aggression towards people or objects and have zero tolerance for this behavior.” Tr. 234. Such

testimony provides useful insight into how plaintiff’s specific symptoms might significantly limit

his ability to function in a normal workplace setting. Neither the hypotheticals posed to the VE

at the hearing nor the RFC account for plaintiff’s limitations in dealing with supervisors or

“objects,” despite uncontested evidence that plaintiff demonstrated such symptoms in his past

work. See Tr. 53-58. Indeed, the ALJ endorsed plaintiff’s allegations of, inter alia, symptoms of

anger and irritability, but in a generalized statement, rejected plaintiff’s allegations regarding

symptom severity. Tr. 16 (listing symptoms plaintiff exhibited in the past) (citations to the

medical record omitted). Further, although the ALJ identified conservative treatment and

inconsistency with reported activities of daily living as rationales for rejecting symptom severity

allegations overall, neither basis addresses plaintiff’s symptoms of anger and irritability leading

to aggressive outbursts. Finally, although the ALJ determined plaintiff had moderate limitations

in his ability to work with others based on his self-report (Tr. 14), Geers’ report suggests greater

limitations that are consistent with plaintiff’s self-report. See Tr. 176 (plaintiff reports complete

inability to get along with authority figures such as supervisors, and that he was dismissed from a

job because he caused “anxiety and disruption in the workplace”).

       The Commissioner argues any error is harmless because: (1) Geers’ assessment

considered evidence similar to that considered by the VE who testified at the hearing; and (2) the

ALJ’s “erroneous evaluation of lay witness testimony is harmless where the lay statement is




6 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18       Filed 12/14/20     Page 7 of 10




contradicted by ‘more reliable medical evidence[.]’” Def.’s Br. 5-6 (quoting Molina, 674 F.3d at

1119). Regarding the first point, the VE did not consider whether the symptoms identified by

Geers would preclude work because of employers’ intolerance of aggressive verbal or physical

outbursts; rather, the VE merely responded to two hypotheticals regarding whether jobs existed

in the national economy that would allow a worker with plaintiff’s RFC to perform on a

sustained basis. Tr. 53-54, 58-59. Geers did not opine that a worker with plaintiff’s RFC (as

determined by the ALJ) would be unable to sustain work. Nor did Geers’ report contradict the

VE’s hearing testimony. Rather, Geers opined that plaintiff’s medical history included PTSD-

associated symptoms of anger and irritability, and that such behavior would be met with zero

tolerance by employers.

       The Commissioner’s second point has the potential to forgive the ALJ’s error; however,

on this record, the court cannot determine whether the ALJ considered Geers’ opinion and

rejected it in favor of “more reliable medical evidence.” As explained above, it is not as though

the ALJ articulated his assessment of Geers’ report with less than ideal clarity; he simply failed

to address it at all. Cf. Molina, 674 F.3d at 1114-15 (ALJ statement in decision that he evaluated

the claimant’s credibility in conjunction with lay witness testimony established that the ALJ

reviewed the lay witness testimony). Although the Commissioner invites the court to speculate

about whether the ALJ considered the lay testimony, and if so, his reasons for rejecting it, those

reasons are neither apparent nor discernable on this record.4




4
  Although the court acknowledges that the state agency medical consultants opined that plaintiff
could appropriately interact with co-workers and supervisors, the ALJ did not fully adopt those
opinions, despite according them “great weight.” See Tr. 18, 69 (no coworker limitation
identified, in contrast to RFC), 81 (same). The Commissioner argues the ALJ permissibly
accorded greater weight to the medical consultants, however, such analysis implies the ALJ
considered Geers’ report, but it is not clear whether the ALJ considered the report at all.


7 – OPINION AND ORDER
         Case 1:19-cv-01593-YY          Document 18       Filed 12/14/20      Page 8 of 10




       In sum, Geers’ report, which presumably applies her vocational expertise to her

knowledge of uncontested facts in this case specific to plaintiff, is precisely the type of

“valuable” information ALJs are required to consider in reaching a disability determination. See

SSR 06-03p, 2006 WL 2329939, at *3 (Aug. 9, 2006) (nonmedical sources who have

encountered a claimant in their professional capacity “are valuable sources of evidence for

assessing impairment severity and functioning”) (emphasis added).5 For the foregoing reasons,

the court cannot conclude that the ALJ’s error was harmless. Remand is the appropriate remedy.

II.    VA Rating

       Plaintiff asserts the ALJ erred by failing to properly evaluate his VA disability rating.6

Ninth Circuit authority requires that “an ALJ must ordinarily give great weight to a VA

determination of disability.” McLeod v. Astrue, 640 F.3d 881, 886 (9th Cir. 2011) (quoting

McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002)) (internal quotations marks

omitted). The Commissioner concedes “the ALJ did not consider the VA’s disability rating.”

Def.’s Br. 7. As such, there can be no dispute the ALJ erred. The only remaining issue is

determining whether the error was harmless.

       The Commissioner argues that plaintiff failed to contest the ALJ’s rejection of subjective

symptom testimony and the weight accorded to the medical opinions of record. See Def.’s Br. 8-

9. Neither point addresses why the ALJ’s error is harmless. Properly considered, the VA rating

should have been accorded “great weight” by default. Although the ALJ was not compelled to

reach the same conclusion, he was required to provide persuasive, specific, valid reasons for



5
  Although SSR 06-03p was rescinded with the promulgation of new medical regulations for DIB
claims initiated on or after March 27, 2017, it remains applicable to the instant claim, initiated
July 28, 2016.
6
  The parties agree there is at least “some evidence” plaintiff has a 70% service-related disability
rating due to PTSD, as stated in the VA record evidence. Def.’s Br. 8; see Tr. 449.


8 – OPINION AND ORDER
         Case 1:19-cv-01593-YY         Document 18       Filed 12/14/20     Page 9 of 10




rejecting the VA rating. Luther v. Berryhill, 891 F.3d 872, 876-77 (9th Cir. 2018) (citations

omitted). Because the ALJ did not identify or explain his reasons for rejecting the VA rating, the

court has no basis to review the ALJ’s reasoning. In such circumstances, the Ninth Circuit has

remanded to the agency for further proceedings. See Luther, 891 F.3d 872; McLeod, 640 F.3d

881; McCartey, 298 F.3d 1072.7

       Further, the Commissioner has identified no case law to support the implication that a

claimant is required to contest the ALJ’s determinations as to his symptom testimony in order to

“win” a remand where the VA rating is not properly considered, or that the ALJ’s reasons for

rejecting a claimant’s symptom testimony is sufficient to meet the legal standard for rejecting a

VA rating. The binding cases cited above contain no such requirement, and it is fair to presume

the ALJs in these cases provided reasons for rejecting the symptom testimony of the respective

claimants, yet the Ninth Circuit nevertheless remanded based on VA rating error alone. Id.

       In sum, the Commissioner has not provided the court any basis for distinguishing this

case from Luther, McLeod, or McCartey. Accordingly, the court is compelled to follow the

binding precedent set forth in those cases. Because the ALJ did not consider the VA rating—and

therefore failed to provide legally sufficient reasons to reject it—remand is required.

III.   Remand

       For the foregoing reasons, remand for additional proceedings is appropriate. On

rehearing, the ALJ must reevaluate the record as a whole with proper consideration of (1) Geers’




7
 Further, the Commissioner cites no authority that a claimant is required to contest the ALJ’s
determinations as to his symptom testimony in order to “win” a remand where the VA rating is
not properly considered, or that the ALJ’s reasons for rejecting a claimant’s symptom testimony
are sufficient to meet the legal standard for rejecting a VA rating. The binding authority in these
cases suggests there is no such requirement.


9 – OPINION AND ORDER
        Case 1:19-cv-01593-YY          Document 18       Filed 12/14/20      Page 10 of 10




report, and (2) plaintiff’s VA rating, and provide legally sufficient reasons for rejecting them, if

applicable.

                                              ORDER

       For the reasons discussed above, the Commissioner’s decision is REVERSED and

REMANDED for further proceedings consistent with this opinion.

       IT IS SO ORDERED.

       DATED December 14, 2020.



                                                                     /s/ Youlee Yim You
                                                                Youlee Yim You
                                                                United States Magistrate Judge




10 – OPINION AND ORDER
